September 18, 2013 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC20549 Re:JNLNY Separate Account I (Perspective II, Perspective L Series) File Nos. 333-175721 and 811-08401 Dear Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933 and for the above registrant and offering of securities, we certify that the forms of the prospectus and supplement that would have been filed under paragraph (c) do not differ from those contained in the most recent post-effective amendment to the registration statement; and that the text of the most recent post-effective amendment was filed electronically.This filing is for the second of two prospectuses for this offering of securities.There is only one statement of additional information used in connection with this offering of securities, which, for purposes of Rule 497, is covered under the Rule 497(j) certification filing for Perspective L Series (filed concurrently herewith). If you have any questions, please call me at (517) 367-3872. Yours truly, /s/FRANK J. JULIAN Frank J. Julian Assistant Vice President, Legal
